           Case 1:20-cr-00078-AT Document 123 Filed 05/18/20 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: __________________
                                                                  DATE FILED: _5/18/2020____
              -against-
                                                                                 20 Cr. 78 (AT)
NYSHIEM SPENCER, et al.,
                                                                                    ORDER
                               Defendants.
ANALISA TORRES, District Judge:

       The next status conference in this case is set for June 2, 2020. See 2/18/2020 Minute Entry.
By May 22, 2020, the parties shall submit a joint letter to the Court indicating their views on
(1) whether the Court can, consistent with the U.S. Constitution, Federal Rules of Criminal
Procedure (see, e.g., Rules 5(f), 10(b) & (c), and 43), and any other relevant law, conduct the
matter by telephone, and (2) whether each Defendant either consents to appearing in that manner
or waives his or her appearance altogether.

       SO ORDERED.

Dated: May 18, 2020
       New York, New York
